     DEVIN DERHAM-BURK #104353
 1   CHAPTER 13 STANDING TRUSTEE
     P O Box 50013
 2   San Jose, CA 95150-0013
 3   Telephone: (408) 354-4413
     Facsimile: (408) 354-5513
 4
     Trustee for Debtor(s)
 5
 6
 7
                             UNITED STATES BANKRUPTCY COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
                                                  )
10   In re:                                       )
                                                  )   Chapter 13
11   MUYZEN M ABDULKADIR                          )   Case No. 19-51216 MEH
                                                  )
12                                                )   TRUSTEE’S OBJECTION TO DEBTOR’S
                                                  )   CLAIM OF EXEMPTIONS WITH
13                                                )   CERTIFICATE OF SERVICE
                                                  )
14                                                )   Judge: M. Elaine Hammond
                                                  )
15                                                )
                                                  )
16                                                )
                                                  )
17                     Debtor(s)

18
19   Devin Derham-Burk, Trustee in the above matter, objects to the debtor’s claim of exemptions for
20   the following reasons:
21
22       1. The Trustee is unable to determine whether the Debtor is entitled to take the $175,000

23            homestead exemption pursuant to C.C.P. §704.730 until the following information is

24            provided. The Trustee requests that the Debtor provide her with a declaration, signed

25            under penalty of perjury, advising of the following:
                     a. Debtor’s age;
26
                     b. Whether the Debtor is disabled, and if so, whether it is permanent or
27                      temporary;
                     c. The amount of the Debtor’s gross annual income for the current and previous
28
                        calendar year;

                                                                               Objection to Claim of Exemptions –

     Case: 19-51216       Doc# 27     Filed: 07/23/191    Entered: 07/23/19 16:20:46           Page 1 of 3
                   d. Whether the Debtor has owned the house for more than 3 years, 4 months;
 1
                   e. Whether, if the Debtor has owned the house for less than 3 years, 4 months,
 2                    proceeds from a prior residence located in California were used to purchase
 3                    the house;
                   f. Whether the Debtor has transferred any assets in the ten (10) years prior to
 4                    filing the Chapter 13 with intent to hinder, delay or defraud a creditor;
 5                 g. Whether the Debtor has been convicted of a felony as defined in section 3156
                      of title 18;
 6
                   h. Whether the Debtor owes a debt arising from—
 7                    (i) any violation of any federal or state securities laws, regulations, or
                      orders;
 8
                      (ii) fraud, deceit, or manipulation in a fiduciary capacity or in connection
 9                    with the purchase or sale of any security registered under section 12 or 15(d)
10                    of the Securities Exchange Act of 1934 or under section 6 of the Securities
                      Act of 1933;
11                    (iii) any civil remedy under section 1964 of title 18; or
12                    (iv) any criminal act, intentional tort, or willful or reckless misconduct that
                      caused serious physical injury or death to another individual in the preceding
13                    5 years.
14
            If the objection to exemption is not resolved within sixty (60) days, a hearing will be set
15
            pursuant to B.L.R. 9014-1(c)(1).
16
17
18
     Dated: July 23, 2019                                /S/ Devin Derham-Burk
19                                                       ____________________________________
20                                                       Chapter 13 Trustee
21
22
23
24
25
26
27
28


                                                                              Objection to Claim of Exemptions –

     Case: 19-51216      Doc# 27     Filed: 07/23/192   Entered: 07/23/19 16:20:46            Page 2 of 3
 1                             CERTIFICATE OF SERVICE BY MAIL
 2
 3          I declare that I am over the age of 18 years, not a party to the within cause; my business
 4   address is 983 University Ave. C-100, Los Gatos, California 95032. I served a copy of the within
 5   Trustee’s Objection to Debtor’s Claim of Exemptions by placing same in an envelope in the U.S.
 6   Mail at Los Gatos, California on July 23, 2019.
 7          Said envelopes were addressed as follows:
 8
         MUZYEN M ABDULKADIR                              FARSAD LAW OFFICES PC
 9
             P O BOX 28865                                1625 THE ALAMEDA #525
10         SAN JOSE, CA 95159                                SAN JOSE, CA 95126

11
                                                 /S/ Erin Chew
12
                                                 Office of Devin Derham-Burk, Trustee
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                             Objection to Claim of Exemptions –

     Case: 19-51216      Doc# 27     Filed: 07/23/193   Entered: 07/23/19 16:20:46           Page 3 of 3
